Case: 20-10678     Document: 00516386794         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       July 8, 2022
                                  No. 20-10678
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronnie Everett Pryor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-234-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Georgette Oden, Counsel for Appellant, Ronnie Everett Pryor has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Ronnie Everett Pryor has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10678    Document: 00516386794          Page: 2   Date Filed: 07/08/2022




                                  No. 20-10678


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that no error is apparent on
   the face of the record upon which a nonfrivolous direct appeal might be
   based. The appeal presents no nonfrivolous issue for appellate review.
   Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2.




                                       2